Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/952,449 filed on 11/19/2020. This application claims benefit of provisional application No. 62/938,124 filed on 11/20/2019. A preliminary amendment filed on 04/0/2021 is entered. Claims 1-14 are cancelled. Claims 15-24 are new. Claims 15-24 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 05/20/2021 and 02/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R2-1914412 (CATT, 3GPP TSG-RAN WG2 Meeting #108, Reno, USA, 18th – 22nd Nov., 2019; hereinafter “NPL1”) in view of Lee et al. (US 20190215717 A1; hereinafter “Lee”)  .

Regarding claim 15, NPL1 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, information on a configured uplink grant (Sec. 2.1, Figs. 1 and 2: receiving of configured grant and prioritization rule); 
identifying the configured uplink grant for a hybrid automatic repeat request (HARQ) process is prioritized (P. 4, Sec. 2.3 (insert Sec. 5.4.2.1 HARQ Entity: For each uplink grant, the HARQ entity shall: 1> identify the HARQ process associated with this grant, and for each identified HARQ process: 4> if the MAC entity is configured with priorityBasedPrioritization and this uplink grant is a prioritized uplink grant: Solution w/t same HARQ ID); 
identifying whether a previous configured uplink grant for the HARQ process was not prioritized (Sec. 2.3: Note that the below solutions address UE autonomous retransmission of deprioritized PDUs as new transmissions, even if the initial transmission was started and then pre-empted; Sec. 2.3: Insert 5.4.2.1: 5>if this uplink grant is a configured grant and the previous uplink grant for this configured grant configuration was de-prioritized and a MAC PDU had already been obtained for this de-prioritized grant and no uplink grant was received on PDCCH for the CS-RNTI to retransmit this MAC PDU:); 
in case that the previous configured uplink grant for the HARQ process was not prioritized, determining whether a medium access control (MAC) protocol data unit (PDU) had been obtained for the HARQ process (Sec. 2.3: Insert 5.4.2.1: 5>if this uplink grant is a configured grant and the previous uplink grant for this configured grant configuration was de-prioritized and a MAC PDU had already been obtained for this de-prioritized grant.); 
P. 3, Sec 2.3: when processing an UL grant for a new transmission in a configured grant, the HARQ entity first checks if the previous grant of the same configured grant configuration was preempted, in which case, it obtains the MAC PDU from the associated HARQ buffer instead of the Multiplexing and assembly entity; Section 5.4.2.l(in Section 2.3): "5> if this uplink grant is a configured grant and the previous uplink grant for this HARQ process was de-prioritized and a MAC PDU had already been obtained for this HARQ process: 6> obtain the MAC PDU to transmit from the HARQ buffer of the identified HARQ process")); and 
transmitting, to the base station, the MAC PDU based on the configured uplink grant (P. 5, Sec. 2.3: Insert 5.4.2.1: 3> if a MAC PDU to transmit has been obtained: 4> deliver the MAC PDU and the uplink grant and the HARQ information of the TB to the identified HARQ process; 4> instruct the identified HARQ process to trigger a new transmission;).  
But NPL1 does not explicitly disclose receiving, from a base station, a radio resource control (RRC) message including information on a configured uplink grant
However, in the same filed of endeavor, Lee discloses receiving, from a base station, a radio resource control (RRC) message including information on a configured uplink grant ([0190] Two types of configured uplink grants are defined: Type 1 and Type 2. With Configured Grant Type 1, RRC directly provides the configured uplink grant (including the periodicity). For example, a UE is provided with at least information on time domain resource, information on frequency domain resource, and modulation coding scheme index, via RRC signaling from a BS when the configured grant type 1 is configured. With Configured Grant Type 2, RRC defines the periodicity of the configured uplink grant while PDCCH addressed to Configured Scheduling RNTI (CS-RNTI) can either signal and activate the configured uplink grant, or deactivate it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from Lee, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable configured grant-based transmission.

Regarding claim 16, NPL1 and Lee disclose the limitations of claim 15 as set forth, and NPL1 further discloses starting or restarting a configured grant timer associated with the HARQ process based on information on a timer associated with the configured uplink grant (P. 5, Sec. 2.3: Insert 5.4.2.1: 5> start or restart the configuredGrantTimer, if configured, for the corresponding HARQ process when the transmission is performed.).  

Regarding claim 17, NPL1 and Lee disclose the limitations of claim 16 as set forth, and NPL1 further discloses wherein the information on the timer is included in the information on the configured uplink grant (P. 2, Sec. 2.2, fourth bullet: Auto-retransmission is based on a new timer (i.e. timer expiry = HARQ NACK) on configured grant. The new timer is started when the TB is actually transmitted on the configured grant and stopped upon reception of HARQ feedback (DFI) or dynamic grant for the HARQ process; the information on the timer included in the information on the configured uplink grant is implied).  

Regarding claim 18, NPL1 and Lee disclose the limitations of claim 15 as set forth, and NPL1 further discloses wherein a MAC entity of the terminal is configured with a priority based prioritization (P. 4, Sec. 2.3: Insert 5.4.2.1: 4> if the MAC entity is configured with priorityBasedPrioritization and this uplink grant is a prioritized uplink grant:).  

Regarding claim 19, NPL1 and Lee disclose the limitations of claim 15 as set forth, and NPL1 further discloses wherein the considering comprises identifying that the MAC PDU is stored in a HARQ buffer (P. 4, Sec. 2.3: Insert 5.4.2.1: 6> obtain the MAC PDU to transmit from the HARQ buffer of the identified HARQ process; identifying that the MAC PDU is stored in a HARQ buffer is implied).  

Claims 20-24 are rejected on the same grounds set forth in the rejection of claims 15-19, respectively. Claims 20-24 recite similar features as in claims 15-19, respectively, from the perspective of a terminal. Lee further discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to perform similar functions ([0323] and Fig. 10: communication device 1100 with a processor 1111 and transceiver 1113.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Huawei, HiSilicon, SIA (3GPP TSG-RAN WG2 Meeting#108, Reno, USA, 18th – 22nd November, 2019, R2-1914783) – UE autonomous transmission in a CG resource for deprioritized data.
CATT (3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13th May – 17th May 2019, R2-1905748) – CG/DG prioritization.
CATT (3GPP TSG-RAN WG2 Meeting #105bis, Xi’an, China, 08th - 12th April 2019, R2-19031430 – Prioritization rules for CG&DG and CG&CG collisions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471